DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s amendment filed on 5/25/2021 has been entered.  Claims 1, 13-14, 17 and 22 have been amended.  Claims 1-26 remain pending in the application.

Response to Arguments
Applicant’s arguments filed on 5/25/2021 have been fully considered and are persuasive.  The rejections of claims 17-26 have been withdrawn. 

Allowable Subject Matter
Claims 1-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach or reasonably suggest a specimen holder for a charged particle beam device which observes a specimen using a charged particle beam, wherein the specimen holder includes
a first gas injection nozzle capable of injecting a first gas to a first portion of the specimen,

a partition part provided between the first gas injection nozzle and the second gas injection nozzle.
The claims in the instant application are deemed to be directed to a nonobvious improvement over the prior art of record, particularly Parker (US 2015/0380205), who teaches a specimen holder comprising a first gas injection nozzle (18a) capable of injection a first gas and a second gas injection nozzle (18b) capable of injection a second gas that is different from the first gas, and a gas containment barrier; however Parker fails to teach that the first gas is injected to a first portion of the specimen and the second gas is injected to a second portion of the specimen that is different from the first portion, nor that the barrier is between the two nozzles.
The primary reason for allowance of the claims is the combination of the specimen holder’s first gas injection nozzle capable of injecting a first gas to a first portion of the specimen, the second gas injection nozzle capable of injecting a second gas, which is different from the first gas, to a second portion, which is different from the first portion, of the specimen, and the partition part provided between the first gas injection nozzle and the second gas injection nozzle.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN C TSAI whose telephone number is (571)272-7438.  The examiner can normally be reached on Monday-Tuesday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HSIEN C TSAI/Examiner, Art Unit 2881                                                                                                                                                                                                        
/DAVID E SMITH/Examiner, Art Unit 2881